Citation Nr: 1544587	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  13-12 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to service connection for joint pains and arthralgias (claimed as Gulf War illness).

2. Entitlement to service connection for an increased creatine phosphokinase (CPK) lab test (claimed as Gulf War illness).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel



INTRODUCTION

The Veteran served on active duty from October 1985 to December 1991.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

In October 2013 the Veteran filed a VA Form 9 appeal on the issues of entitlement to an increased rating for posttraumatic stress disorder with major depression, and entitlement to a total disability rating based on individual unemployability.  However in December 2013 the RO informed the Veteran that his appeal was not timely and that if he disagreed he could appeal the timeliness determination.  The Veteran did not appeal the December 2013 decision that the October 2013 Form 9 was untimely and therefore, those issues are not before the Board.


FINDINGS OF FACT

1. Symptoms associated with joint pains and arthralgias are not manifestations of an undiagnosed illness.

2. A positive CPK lab test is a laboratory finding and is not a disability under VA statutes and regulations.


CONCLUSIONS OF LAW

1. Joint pains and arthralgias were not incurred or aggravated by service, or as due to Persian Gulf War service. 38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317, 4.88a (2015). 

2. A positive CPK lab test is not a disability for which applicable law permits the award of service connection. 38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2014); Sabonis v. Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist 

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). See also Pelegrini v. Principi, 18 Vet. App. 112   (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A VA letter issued in October 2009 satisfied the duty to notify provisions with respect to service connection and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

Accordingly, the Board determines that the content requirements of VCAA notice have been met and the purpose of such notice, to promote proper development of the claims, has been satisfied.  See Mayfield, 444 F.3d at 1333.  Based on the above, the Board finds that further VCAA notice is not necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims and providing him with a VA examination.  The Veteran's service treatment records, VA and private treatment records, and the report of a March 2013VA examination were reviewed by both the AOJ and the Board in connection with adjudication of his claims. The Veteran has not identified any additional, relevant records the Board needs to obtain for an equitable adjudication of the claims. 

 With regard to the VA examinations, the Board notes that once VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, the examiner reviewed the claims file, documented the Veteran's subjective complaints and medical history, and evaluated the Veteran.  The examiner then provided diagnoses and opinions that were based on all of the available evidence.  Nothing suggests that the examiner documented findings inconsistent with those found in the claims file or that an arbitrary conclusion was reached.  Accordingly, the Board finds that VA's duty to assist with respect to providing a VA examination or obtaining an opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159 (c)(4). 

In light of the above, the Board concludes that the medical evidence of record is sufficient to adjudicate the Veteran's claims without further development and additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546   (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran). Therefore, the Board determines that the Veteran will not be prejudiced by the Board proceeding to the merits of the claims.

II. Analysis

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability. Davidson v. Shinseki, 581 F.3d 1313   (Fed. Cir. 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr, 21 Vet. App. at 309.

Service connection may also be established for a chronic disability resulting from an undiagnosed illness which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2016. 38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317(a)(1)(i) (2015).  The Veteran served in southwest Asia from September 1990 to April 1991.  Thus, he is a Persian Gulf Veteran for the purposes of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.

For purposes of this section, a qualifying chronic disability means a chronic disability resulting from an undiagnosed illness; such unexplained multisymptom illnesses defined by a cluster of signs or symptoms as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders; or any diagnosed illness that the Secretary determines under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection.  38 C.F.R. § 3.317(a)(2)(i). 

Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. 
§ 3.317(a)(3).  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest. 38 C.F.R. § 3.317(a)(4). 
A chronic disability resulting from an undiagnosed illness referred to in this section shall be rated using evaluation criteria from the VA's Schedule for Rating Disabilities for a disease or injury in which the functions affected, anatomical localization, or symptomatology are similar. 38 C.F.R. § 3.317(a)(5).  A disability referred to in this section shall be considered service connected for the purposes of all laws in the United States. 38 C.F.R. § 3.317(a)(6).

Signs or symptoms that may be manifestations of an undiagnosed illness include, but are not limited to, fatigue, signs or symptoms involving the skin, headaches, muscle pain, joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders. 38 C.F.R. § 3.317(b). 

Additionally, the provisions pertaining to Persian Gulf veterans allow for presumptive service connection for certain infectious diseases. 38 C.F.R. § 3.317(c). However, the Veteran's claims do not pertain to any of the diseases, so this provision does not apply.

The Veteran filed his claims for service connection in October 2009.  He alleges that he has joint pains and arthralgia and increased CPK levels that are signs of undiagnosed illness associated with his Gulf War service.  

The Veteran has asserted that he began experiencing body aches and joint pain upon his return from the Gulf War.  His service treatment records do not indicate any treatment for joint pains or arthralgias.  In August 1992, the Veteran filed a claim for service connection for his right wrist and right knee.  A VA treatment note from August 1992 shows complaints of ganglion cyst in the right wrist and right knee pain, and service connection was granted for those disabilities in a November 1992 rating decision.  Right knee osteoarthritis was granted as presumptively related to service because it manifested within a year of discharge.  38 C.F.R. § 3.309.  At that time, the Veteran's only other complaint was of muscle spasms in the right leg, which were not shown by competent medical evidence.  There were no other complaints regarding joint pain until the October 2009 claims.

In his September 2011 VA Form 9, the Veteran attributed his Gulf War illness to his use of statins to lower his cholesterol.  VA treatment records  demonstrate that the Veteran developed joint pains and myalgia as a side effect of the statin he was taking for his high cholesterol, and a September 2011 VA treatment note indicates that the aches and pains went away after a change in medication.  The March 2013 VA examiner noted that the medical literature notes that statin intolerance causes myalgia and arthralgia.  Therefore, the joint pains are not part of an undiagnosed illness, and not related to service or a service-connected disability.  The joint pains resolved after a medication change and therefore are not a chronic disability for which compensation can be paid.

In his July 2011 notice of disagreement, the Veteran argued that he had elevated cholesterol levels at discharge and that the finding was an indicator of liver damage, which was a result of his exposure to burn pits.  However, laboratory findings such as high cholesterol and increased CPK levels are not disabilities for which service connection may be granted. See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities. They are, therefore, not appropriate entities for the rating schedule to address).  Thus, while the Veteran is being treated for high cholesterol and hyperlipidemia was noted at his December 1991 service separation examination and the Veteran has a history of elevated CPK levels, they are not disabilities, undiagnosed or otherwise, that may be service-connected.  Moreover, the March 2013 VA examiner indicated that the high cholesterol was a result of lifestyle, and liver function tests, including CPK levels, were normal at that examination.  No signs of liver damage have been found.  A March 2011 abdominal CT did not reveal liver pathology.  

In light of the above, the Board concludes that the Veteran does not have a current disabilities associated with joint pain and arthralgias or increased CPK levels at any time during the appeal period (see McClain v. Nicholson, 21 Vet. App. 319 (2007)) for which service-connected may be granted.  There is also no competent and credible evidence of a disability shortly prior to the claims being filed.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  While the Veteran may have been exposed to risk factors for such disabilities during service, such as burn pits, he must also have a current disability associated with those risk factors for service connection to be granted.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, as reflected by the above discussion, the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for joint pain and arthralgia and increased CPK levels.  Therefore, the claims must be denied.


ORDER

Entitlement to service connection for joint pains and arthralgias (claimed as Gulf War illness) is denied.

Entitlement to service connection for an increased CPK lab test (claimed as Gulf War illness) is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


